Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is responsive to the amendment filed 9/8/21.
	Claims 16-17, 19-22, 24-27, 29, and 31-36 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-17, 19-22, 24-27, 29, and 31-36 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  In each of the independent claims 16 and 21, the limitation “wherein the at 
The pending dependent claims fall in view of claims 16, 21, and 26.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-17, 19-22, 24-27, 29, and 31-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In each of the independent claims 16 and 21, the limitation “wherein the at least one downlink time unit corresponds to the at least one HARO-ACK/NACK timing value according to the uplink time unit in which the HARQ-ACK/NACK feedback is transmitted” 
	For purposes of applying prior art, the above-identified vague and indefinite claim limitation is interpreted to read on the prior art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16, 21, 26, 32, 34, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lunttila et al., US 2018/0376490, (“Lunttila”) in view of Sundberg et al., US 2020/0344710, (“Sundberg”), newly cited.
Independent Claims
Regarding independent claim 16, Lunttila teaches the claimed limitations “A method for transmitting a hybrid automatic repeat request- acknowledgment/negative acknowledgment (HARQ-ACK/NACK) by a user equipment (Fig. 2, mobile device 200) in a wireless communication system (Fig. 1, wireless communication system 100), the method comprising: 
identifying a first set including at least one HARQ-ACK/NACK timing value, wherein each timing value in the first set of the at least one HARQ-ACK/NACK timing value indicates a time difference between a downlink time unit and an uplink time unit in which a HARQ-ACK/NACK feedback is transmitted (see Fig. 3, step 320 in which scheduling information is received or “identified” by the mobile device 200; the recited “at least one HARQ-ACK/NACK timing value” reads on the disclosed scheduling information which may schedule the transmission of HARQ ACK feedback information related to a group of HARQ processes (see paragraph no. 0150); see also, Fig. 5 which depicts various techniques 510-540 with different grants for group ACK and as one example, first technique 510 depicts that a PDCCH in the last downlink subframe 7 includes a grant for group ACK which controls the timing of the Group 1 ACK/NACK in the next uplink transmission opportunity 512 (see paragraph nos. 0202 – 0203); the recited “time difference” reads on the time difference between the receipt of downlink subframes by the mobile device, such as subframes 0-3 in Group 1 (see Fig. 5) and the transmission of the Group 1 ACK/NACK in the next uplink transmission opportunity 512 as determined by the scheduling information received by the mobile device); 
determining, based on the at least one HARQ-ACK/NACK timing value included in the first set, a second set including at least one downlink time unit for physical downlink shared channel (PDSCH) reception, wherein the at least one downlink time unit corresponds to the at least one HARQ-ACK/NACK timing value according to the uplink time unit in which the HARQ-ACK/NACK feedback is transmitted (the limitation “a second set including at least one downlink time unit” reads on e.g., the Group 1 the newly added wherein clause limitation is interpreted, given the 112(b) rejection above, to read on the transmission of the HARQ codebook 512, by the UE, based on the receipt of downlink subframes 0-3 in accordance with the scheduling information, supra, received from the base station); 
generating a codebook for the HARQ-ACK/NACK feedback based on a size of the codebook, wherein the size of the codebook is identified based on a size of the second set and a number of one or more HARQ-ACK/NACK bits corresponding to each downlink time unit included in the second set (see paragraph nos. 0043, 0165-0166, 0175, 0213; the feedback information or HARQ codebook is generated after its size is determined based on either the number of data packets provided per transmission time interval (paragraph no. 0175) or the number of processes of the hybrid automatic repeat request scheme (paragraph no. 0166); for example, the size of the HARQ codebook for the Group 1 ACK/NACKs 512 is based on the number of processes (i.e., subframes 0-3) or “second set” in the downlink as shown in Fig. 5; in this case, the size of the “second set” would be 4 subframes in Group I as shown in Fig. 5 with respect to the first the size of the HARQ codebook is also based on “a number of one or more HARQ-ACK/NACK bits corresponding to each downlink time unit included in the second set” as the term “based” is broadly construed since Luntilla discloses in paragraph no. 0175, “The communication device may further use the number of data packets provided per transmission time interval for determining the HARQ codebook size.  For example, … may cause reporting of more than one HARQ-ACK bit for a HARQ process in the feedback information”; furthermore, for the Group 1 downlink subframes 0-3 shown in Fig. 5, the HARQ codebook inherently includes a number of bits representing either an ACK or NACK for the data packets received in subframes 0-3); and 
transmitting, to the base station, the codebook for the HARQ-ACK/NACK feedback in the uplink time unit” (Fig. 5, the feedback information or HARQ codebook for the Group 1 downlink subframes is transmitted in the uplink transmission opportunity 512 or “uplink time unit”).
Lunttila does not teach the limitation “based on at least one of a higher layer signaling from a base station or a pre-configuration” as now recited in claim 16.  Rather, Lunttila teaches that the scheduling information is sent on a downlink control channel, such as PDCCH (see paragraph no. 0158) as opposed to a “higher layer signaling” as claimed.

It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Lunttila by incorporating the teachings of Sundberg to substitute the DCI with the RRC message/higher layer signaling in order to take advantage of the known benefits of higher layer signaling such as increased security and reliability.  Furthermore, such a modification is deemed nothing more than an art recognized equivalent, as suggested by Sundberg in paragraph nos. 0081 and 0086 since Sundberg teaches in these paragraphs that HARQ timing configuration can be sent by either DCI, MAC, or RRC signaling.
Regarding independent claim 21, this independent claim is a corresponding apparatus claim of the method claim 16 and recites similar subject matter.  As such, the rationale behind the above rejection of claim 16 applies with equal force to this independent claim and as further amplified below to highlight the minor differences between the claims.
Regarding further independent claim 21, see Fig. 2 and paragraph nos. 0145 and 0146, for a “processor” (201) and a “transceiver” (206) as further recited in claim 21.
	Regarding independent claim 26, Lunttila teaches the claimed limitations “An apparatus for receiving a hybrid automatic repeat request- acknowledgment/negative acknowledgment (HARQ-ACK/NACK) in a wireless communication system, the apparatus (Fig. 1, e.g., base station 106 or access node) comprising: 
at least one processor (Fig. 8, processor 302; see also paragraph no. 0227); and 
a transceiver (paragraph no. 0227) configured to: 
transmit, to a user equipment (UE), at least one physical downlink shared channel (PDSCH) in a second set including at least one downlink time unit, wherein the at least one downlink time unit corresponds to at least one HARQ-ACK/NACK timing value according to an uplink time unit in which a HARQ-ACK/NACK feedback is received; (Fig. 4, step 410 and paragraph no. 0157, “the access node transmits data packets … on a data channel, such as the PDSCH”; see Fig. 5 for downlink subframes, e.g., Group 1 subframes 0-3 which read on the “second set” and the recited “uplink time unit” reads on the uplink transmission opportunity 512; the newly added wherein clause limitation is interpreted, given the 112(b) rejection above, to read on the receipt of the HARQ codebook 512, by the base station, based on the transmission of downlink subframes 0-3 in accordance with the scheduling information, supra, transmitted by the base station) and 
receive, from the UE, a codebook for the HARQ-ACK/NACK feedback for the at least one PDSCH in the uplink time unit (Fig. 4, step 430; the received uplink control information includes a HARQ codebook, see also paragraph nos. 0165 and 0166; the “uplink time unit” reads on the uplink transmission opportunity 512 shown in Fig. 5), 
wherein a size of the codebook is identified based on a size of the second set and a number of one or more HARQ-ACK/NACK bits corresponding to each downlink time unit included in the second set, (see paragraph nos. 0043, 0165-0166, 0175, 0213; the feedback information or HARQ codebook is generated after its size is determined based on either the number of data packets provided per transmission time interval (paragraph no. 0175) or the number of processes of the hybrid automatic repeat request scheme (paragraph no. 0166); for example, the size of the HARQ codebook for the Group 1 ACK/NACKs 512 is based on the number of processes (i.e., subframes 0-3) or “second set” in the downlink as shown in Fig. 5; in this case, the size of the “second set” would be 4 subframes in Group I as shown in Fig. 5 with respect to the first technique 510; the size of the HARQ codebook is also based on “a number of bits of the HARQ-ACK/NACK corresponding to each downlink time unit included in the second set” as the term “based” is broadly construed since Luntilla discloses in paragraph no. 0175, “The communication device may further use the number of data packets provided per transmission time interval for determining the HARQ codebook size.  For example, … may cause reporting of more than one HARQ-ACK bit for a HARQ process in the feedback information”; furthermore, for the Group 1 downlink subframes 0-3 shown in Fig. 5, the HARQ codebook inherently includes a number of bits representing either an ACK or NACK for the data packets received in subframes 0-3) 
wherein a first set of the at least one HARQ-ACK/NACK timing value is identified, (see Fig. 3, step 320 in which scheduling information is transmitted or “identified” by the base station) 
wherein each timing value in the first set of the at least one HARQ- ACK/NACK timing value indicates a time difference between a downlink time unit and the uplink time unit in which the HARQ-ACK/NACK feedback is received” (the recited “time difference” reads on the time difference between the receipt of downlink subframes by the mobile device, such as subframes 0-3 in Group 1 (see Fig. 5) and the transmission of the Group 1 ACK/NACK in the next uplink transmission opportunity 512 as determined by the scheduling information or “timing value” received by the mobile device).
Lunttila does not teach the limitation “based on at least one of a higher layer signaling or a pre-configuration” as now recited in claim 26.  Rather, Lunttila teaches that the scheduling information is sent on a downlink control channel, such as PDCCH (see paragraph no. 0158) as opposed to a “higher layer signaling” as claimed.
Sundberg teaches that a base station sends HARQ timing configuration to a UE by a DCI message, MAC CE, or RRC message or “higher layer signaling” (see paragraph nos. 0081 and 0086).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Lunttila by incorporating the teachings of Sundberg to substitute the DCI with the RRC message/higher layer signaling in order to 
Dependent Claims
Regarding claims 32, 34, and 36, see Fig. 5 for a “slot.”  The broadly recited “slot” reads on a downlink subframe (e.g., subframe 0) and the uplink transmission opportunity 512.
Claims 17, 22, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lunttila in view of Sundberg as applied to claims 16, 21, 26 above and further in view of Wei et al., US 2016/0198450, (“Wei”).
Regarding claims 17, 22, and 27, Lunttila teaches identifying the size of the codebook but not after “removing time units which are configured as uplink time unit from the second set” as recited in claim 17 and similarly recited in claims 22 and 27.
Wei teaches “removing time units which are configured as uplink time unit from the second set” (paragraph no. 0079, “the UE determines a HARQ-ACK codebook either by the size of the DL association set or by a size of the dynamic set excluding flexible UL subframes”; the dynamic set reads on the “second set” and the dynamic set excludes the removed flexible UL subframes which are configured as a uplink time unit).
.
Claims 19, 24, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lunttila and Sundberg as applied to claims 16, 21, and 26 above and further in view of Hwang et al., US 2018/0077698, (“Hwang”).
Regarding claims 19, 24, and 29, Lunttila does not appear to explicitly teach the limitations of claims 19, 24, and 29.
Hwang teaches that a base station may configure the number of HARQ-ACK/NACK bits by higher layer signaling (see paragraph no. 0174) and that the number of bits for the HARQ-ACK/NACK for each group is configured based on the maximum number of TBs (see paragraph no. 0176).  Hence, Hwang teaches the limitations of claims 19, 24, and 29.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Lunttila and Sundberg by incorporating the teachings of Hwang to efficiently configure the number of bits for HARQ-ACK/NACK .
Claims 31, 33, 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lunttila and Sundberg as applied to claims 16, 21, 26 above, and further in view of Lei, US 2020/0322098, (“Lei”).
 Luntilla teaches “receiving, from the base station, downlink control information (DCI) including information indicating one value among the at least one HARQ-ACK/NACK timing values, -6-PATENT APPLICATIONAttorney Docket No.:  (SP 1 7339-PCT/US)wherein the one value indicates a time difference between a downlink time unit in which a PDSCH scheduled by the DCI is received and the uplink unit” (see paragraph no. 0158 which discloses that scheduling information may be provided on a downlink control channel; the “one value” is inherently included in the scheduling information and the scheduling information indicates a “time difference” between a downlink subframe (e.g., subframe 0) and the HARQ codebook transmitted in uplink 512, as shown in Fig. 5 and described in Luntilla) as recited in claim 31 and similarly recited in claims 33 and 35 but fails to explicitly teach “wherein each information bit of the codebook for the HARQ-ACK/NACK feedback indicates a HARO-ACK/NACK result in a downlink time unit included in the second set” as recited in claim 31 and similarly recited in claims 33 and 35.  It would appear that Luntilla inherently teaches this limitation since the HARQ codebook bits are transmitted in uplink 512 and 
Lei teaches more explicitly the limitation “wherein each information bit of the codebook for the HARQ-ACK/NACK feedback indicates a HARO-ACK/NACK result in a downlink time unit included in the second set” as recited in claim 31 and similarly recited in claims 33 and 35, see paragraph no. 0060 and Fig. 4.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Lunttila and Sundberg by incorporating the teachings of Lei to improve the reliability of data transmission between the base station and the UE by transmitting, by the UE, to the base station whether or not each subframe has been received by the UE.  And such a HARQ scheme is deemed well known in the art to improve the reliability of data transmission between the base station and the UE.
Allowable Subject Matter
Claims 20 and 25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
The 112 rejections in the last office action have been withdrawn in view of applicant’s amendments.  

To the extent that some of the arguments may apply, these arguments are addressed herein.
Applicant argues, re claim 16, that Lunttila fails to “disclose that a second set, including at least one downlink time unit for PDSCH reception, is determined based on the at least one HARQ-ACK/NACK timing value included in the first set, where the at least one downlink time unit corresponds to the at least one HARQ-ACK/NACK timing value according to the uplink time unit in which the HARQ-ACK/NACK feedback is transmitted, as recited in amended Claim 16.”  This argument is not persuasive given the reasons in the detailed rejection above and as amplified herein.  Lunttila teaches (e.g., Fig. 5 and its respective written description) that a second set (e.g., subframes 0-3 of Fig. 5) is received by the UE after the UE receives scheduling information from the base station and the UE reports back a HARQ codebook in uplink 512 to the base station. Hence, Luntilla teaches the claimed feature which the applicant has asserted that it does not teach.
Applicant further argues, re claim 16, that “Lunttila fails to disclose generating a codebook for the HARQ-ACK/NACK feedback based on a size of the codebook, where 
See paragraph nos. 0043, 0165-0166, 0175, 0213 of Lunttila.  The feedback information or HARQ codebook is generated after its size is determined based on either the number of data packets provided per transmission time interval (paragraph no. 0175) or the number of processes of the hybrid automatic repeat request scheme (paragraph no. 0166); for example, the size of the HARQ codebook for the Group 1 ACK/NACKs 512 is based on the number of processes (i.e., subframes 0-3) or “second set” in the downlink as shown in Fig. 5; in this case, the size of the “second set” would be 4 subframes in Group I as shown in Fig. 5 with respect to the first technique 510. The size of the HARQ codebook is also based on “a number of one or more HARQ-ACK/NACK bits corresponding to each downlink time unit included in the second set” as the term “based” is broadly construed since Luntilla discloses in paragraph no. 0175 which discloses “The communication device may further use the number of data packets provided per transmission time interval for determining the HARQ codebook size.  For example, … may cause reporting of more than one HARQ-ACK bit for a HARQ process in the feedback information”.  In addition, for the Group 1 downlink subframes 0-3 shown in Fig. 5, the HARQ codebook inherently includes a number of bits representing either 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WON TAE C. KIM whose telephone number is (571)270-1812.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.C.K/  
Examiner, AU 2414
                                                                                                                                                                                                       /EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414